DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 -19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the bottom portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 depends from a rejected base claim and is also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matlack (US PGPUB 2009 0101075).
Regarding claim 1, Matlack teaches a cover (cover 14; Page 2, para [0033]) for a kennel (container 12; Fig. 1), comprising: a first side configured to cover at least a part of a first side of the kennel (side flaps 19; Fig. 2); a second side configured to cover at least a part of a second side of the kennel (side flaps 19; Fig. 2); and a top side connecting the first side and the second side and configured to cover a top part of the kennel (See Fig. 2, wherein the top portion of the cover 14 connects the two side flaps 19), at least one of the first side, the second side and the top side including a storage area (pockets 16, 23 are located on the top flap and on side flaps 19; Fig. 2).  
Regarding claim 2, Matlack teaches the limitations of claim 1, as above, and further teaches  wherein the storage area is a storage bin disposed on the top side (pocket 16 is a storage bin and is disposed on the top side; Fig. 2).  
Regarding claim 3, Matlack teaches the limitations of claim 1, as above, and further teaches wherein the storage area is a pocket disposed on the first side (pockets 16, 23 are on side flap 19; Fig. 2).  
Regarding claim 4, Matlack teaches the limitations of claim 3, as above, and further teaches wherein the pocket is sized and configured to occupy a draft area on a bottom portion of the kennel (see Fig. 1, wherein pockets 16, 23 are located in a draft area on the bottom half of the container 12).  
Regarding claim 5, Matlack teaches the limitations of claim 1, as above, and further teaches further including a front side including an opening sized and configured to enable an animal to pass through (see Fig. 1, wherein the front flap 17 is open and a space is created for entry/exit of an animal).
Regarding claim 6, Matlack teaches the limitations of claim 5, as above, and further teaches further including a movable door configured to cover the opening (front flap 17 can be opened or closed; Fig. 1; Page 2, para [0033]).
Regarding claim 8, Matlack teaches the limitations of claim 1, as above, and further teaches wherein the storage area is sized and configured to accept a removable door from the kennel (bulk storage pockets 23 are provided for storing bulk items, such as a kennel door; Page 2, para [0037]; Fig. 3).
Regarding claim 11 Matlack teaches the limitations of claim 1, as above, and further teaches further including anchors configured to attach to the kennel (strap 26 and clip 27 anchor cover 14 to container 12; Fig. 2; Page 2, para [0037]).
Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godshaw (US Patent 6155206).
Regarding claim 12, Godshaw teaches kennel improvement system, comprising: a cover (carrier with sides 20, 22, 24, 26, 28, 30; Fig. 1) for a kennel (cage 32 & tray 80; Fig. 1) including comprising a first side (side 28; Fig. 1) configured to cover at least a part of a first side of the kennel (cage 32 & tray 80), a second side (side 26; Fig. 1) configured to cover at least a part of a second side of the kennel (cage 32 & tray 80), and a top side (side 22; Fig. 1) connecting the first side and the second side and configured to cover a top part of the kennel (side 22 connects sides 28 and 26 and covers the top of cage 32; Figs. 1 & 4), at least one of the first side (side 28), the second side (side 26) and the top side (side 22) including a storage area (side 28 includes pocket 66; Fig. 3); and a padded surface (cushion 82; Fig. 5) configured to be inserted into the kennel (cage 32 & tray 80; Fig. 5).
Regarding claim 18, Godshaw teaches the limitations of claim 12, as above, and further teaches wherein the padded surface includes a bottom surface and at least two side surfaces (see Fig. 5, wherein cushion 82 has a bottom and side edges (surfaces)), the two side surfaces being movable so as to a first position transverse to the bottom surface and a second position generally parallel to the bottom portion (see Fig. 5, wherein cushion 82 is thin and pliable and wherein the sides edges (surfaces) can be moved into various positions, including to a position where the edges would be transverse to the bottom surface and a flat position wherein the edges are generally parallel to the bottom surface, and according to a user’s preference).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matlack (as above) as applied to claims 1-6, 8 and 11 above, and further in view of Morley (US Patent 5881678).
Regarding claim 7, Matlack teaches the limitations of claim 5, as above, and further teaches the opening with edges (see the opening at the front of container 12 which has edges created by front flap 17 and side flaps 19; Figs. 1-2) but does not teach the edges include elastic. 
Morley teaches a cover for a kennel (Abstract), wherein the edges of an opening include elastic (bottom 19 has an opening where elastic shock cord 27 extends through channel 29 formed at edge of strip 25; Figs. 4 and 13; Col. 3 lines 48-51).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided elastic, as taught by Morley, to the edges of the opening of cover of Matlack, because it helps secure the cover to the carrier, as recognized by Morley (Col. 2, lines 1-3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matlack (as above) as applied to claims 1-6, 8 and 11 above, and further in view of Guillot-Munoz (US Patent 4010880).
Regarding claim 9, Matlack teaches the limitations of claim 1, as above, and further teaches a storage area (pockets 16, 23; Fig. 2) but does not teach the storage area includes a tubular frame.
Guillot-Munoz teaches an animal storage container (Abstract; Fig. 6) wherein the storage area includes a tubular frame (hoops 1 and 2 frame the storage basket; Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a tubular frame, as taught by Guillot-Munoz, to the storage area of Matlack, since the tubing defines the edges of the storage area which enables it to be used in an open configuration which makes access to the interior more convenient for the user, as recognized by Guillot-Munoz (Col. 2, lines 21-36) and as understood by one of ordinary skill in the art. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matlack (as above) as applied to claims 1-6, 8 and 11 above, and further in view of Hart (US Patent 5524573).
Regarding claim 10, Matlack teaches the limitations of claim 1, as above, and further teaches the storage area (pockets 16, 23; Fig. 2)  but does not teach wherein the storage area is sized and configured to accept storage bins.
Hart teaches a cover (curved lid 60; Fig. 2) for a kennel (container 12; Fig. 1) wherein the storage area is sized and configured to accept storage bins (storage space 66 contains storage bins 72; Figs. 2 & 5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a storage area configured to hold bins, as taught by Hart, to the cover of Matlack, since bins divide the storage space which increases organization, as recognized by Hart (Col. 8, lines 7-10) and as understood by one of ordinary skill in the art.
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (as above) as applied to claims 12 and 18 above, and further in view of Zartman (US Patent 6269768).
Regarding claim 13, Godshaw teaches the limitations of claim 12, as above, and further teaches a  padded surfaces includes a front area (cushion 82 has a front area (nearest the front of cage 32 & tray 80; Fig. 5) but does not teach the padded surface includes a front area including waterproof material.
Zartman teaches a cushion for animals (Abstract) wherein the padded surface includes a front area including waterproof material (mattress 10 has a front and is covered with a waterproof cover; Fig. 1; Abstract).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a waterproof cover, as taught by Zartman, to the cushion of Godshaw, since this will protect the mattress from saturation with urine, as recognized by Zartman (Col. 3, lines 58-60).
Regarding claim 20, Godshaw teaches the limitations of claim 12, as above, and further teaches a  padded surface (cushion 82; Fig. 5) but does not teach at least a portion of the padded surface is waterproof.
Zartman teaches a cushion for animals (Abstract) wherein at least a portion of the padded surface is waterproof (mattress 10 has a front and is covered with a waterproof cover; Fig. 1; Abstract).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a waterproof cover, as taught by Zartman, to the cushion of Godshaw, since this will protect the mattress from saturation with urine, as recognized by Zartman (Col. 3, lines 58-60).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (as above) as applied to claims 12 and 18 above, and further in view of Rudin (US PGPUB 20160037744).
Regarding claim 14, Godshaw teaches the limitations of claim 12, as above, and further teaches a padded surface (cushion 82; Fig. 5) but does not teach the padded surface includes a recessed area configured to accept a feeding bowl.
Rudin teaches a pet bed (mat for a dog 100; Fig. 1) wherein the padded surface (base 102 & resting area 104; Fig. 1) includes a recessed area (recess 108; Fig. 1) configured to accept a feeding bowl (container 110; Figs. 1 & 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a recessed area to accept a bowl, as taught by Rudin to the cushion of Godshaw, since this reduces the chances of the food/water bowl from being knocked over by the pet, as recognized by Rudin (Page 2, para [0020]).
Regarding claim 16,  Godshaw teaches the limitations of claim 12, as above, and further teaches a padded surface (cushion 82; Fig. 5) but does not teach the padded surface includes a cutout.
Rudin teaches a pet bed (Fig. 1) wherein the padded surface (base 102 & resting area 104; Fig. 1) includes a cutout (recess 108 is a cutout for container 110; Fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a cutout, as taught by Rudin to the cushion of Godshaw, since this provides space within the cushioned area for placement of a food/water bowl which maximizes the cushioned area available within the kennel, as recognized by Rudin (Page 3, para [0077]; See Fig. 3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (as above) as applied to claims 12 and 18 above, and further in view of Rybka (US 20150047572).
Regarding claim 15, Godshaw teaches the limitations of claim 12, as above, and further teaches a padded surface (cushion 82; Fig. 5) couples to a kennel (cushion 82 attaches to cage 32 & tray 80 via fasteners 84) but does not teach clips.
Rybka teaches a kennel system (Fig. 1; Abstract) using clips to couple a padded surface to the kennel (clips 400 secure pad to waste tray 130; Figs. 1C & 4A; Page 3, para [0038]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided clips for attachment, as taught by Rybka, to the kennel system of Godshaw, since clips are an obvious option for fastening which also are able to be easily removed and replaced, as understood by one of ordinary skill in the art and as recognized by Rybka (Page 3, para [0038]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (as above) as applied to claims 12 and 18 above, and further in view of Croft (US PGPUB 20060124073).
Regarding claim 17, Godshaw teaches the limitations of claim 12, as above, but does not teach further comprising an attachment device comprising a flange configured to attach to the kennel and a feeding portion.
Croft teaches a kennel system (Abstract) further comprising an attachment device comprising a flange configured to attach to the kennel and a feeding portion (first and second hangers 62, 64 attach to panel 50 and have securing areas 70 which receive food or water dishes; Page 2, para [0039]; Fig. 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an attachment device for food/water containers, as taught by Croft to the kennel system of Godshaw, since this would hang food/water containers above the kennel floor while still allowing access by the pet, as recognized by Croft and as understood by one of ordinary skill in the art (Page 2, para [0039]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw (as above) as applied to claims 12 and 18 above, and further in view of Koskey (US Patent 10470436).
Regarding claim 19, Godshaw teaches the limitations of claim 18, as above, and further teaches the two side surfaces are attached to the bottom surface (cushion 82 has sides (edges) and a bottom which are attached; Fig. 5) but does not teach wherein the surfaces are hingedly attached. 
Koskey teaches a padded surface for use by a pet (Abstract) wherein the two side surfaces (outer bolster pads 18, 20, 22 40; Fig. 2) are hingedly attached (see fold lines at 44 and 40; Col. 2, lines 42-54) to the bottom surface (central pad 14 and inner bolster pad 16, 17; Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a hinge, as taught by Koskey, to attach the two side surfaces to the bottom surface of the cushion of Godshaw, since this allows the cushion to fit a wide variety of different crates, as recognized by Koskey (Col. 2, lines 55-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of animal enclosures and padded beds which share similar structural limitations to those described in the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643